Citation Nr: 1613787	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to September 1980.  He died in March 1982.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the appellant's claim for service connection for the cause of the Veteran's death.  Following the appellant's March 2009 notice of disagreement, the RO issued a May 2010 statement of the case, after which the appellant perfected the appeal by filing a May 2010 substantive appeal (VA Form 9).  

The appellant requested a hearing before the Board via live videoconference.  The hearing was first scheduled for a date in July 2013, then rescheduled for a date in November 2013 pursuant to the appellant's request.  The appellant filed another request to reschedule in November 2013.  In April 2014, the Board remanded the issue in order for the RO to reschedule the November 2013 hearing.  A hearing was then scheduled for a date in September 2014.  The record shows that the hearing notice was returned as undeliverable.  This hearing notice was mailed to the appellant's address of record.  The appellant did not appear and has not requested the hearing to be rescheduled in the more than one year that has passed since the 2014 hearing date.  In October 2015, the appellant's representative submitted a statement recognizing the appellant did not receive the hearing notice related to the September 2014 hearing, but did not request that the hearing be rescheduled.  The Board, therefore, presumes that the appellant no longer wishes to provide testimony at a hearing before the Board.  

The record before the Board includes a paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed her claim for dependency and indemnity compensation (DIC), in which she claims service connection is warranted for the cause of the Veteran's death.  He died in March 1982, less than two years following his separation from active service, due to a self-inflicted gunshot wound to the head.  See March 1982 death certificate.  The appellant contends service connection is warranted for the cause of his death because, she claims, he exhibited signs of impending suicide while in active service.  In February 2008, she submitted a statement indicating he was a chain smoker, moody and frequently intoxicated during his lifetime, and she recalled him attributing these things to his years of active service.  In April 2008, she submitted a statement along with a VA Form 21-4142 indicating he had attempted suicide in 1980 or 1981.  In May 2010, the appellant submitted a copy of an internet article listing warning signs for suicide, including increased alcohol use.  She contends the Veteran was an alcoholic and suicidal in service, attempted suicide in 1980 or 1981, and committed suicide in 1982.  In another May 2010 statement, the appellant contended an in-service automobile accident to have been a suicide attempt.  In an April 2013 statement, the appellant's representative suggested an in-service head injury may have contributed to the Veteran's propensity to commit suicide.  The Board has thoroughly reviewed the claims file in order to adequately address each of the appellant's contentions.  At this juncture, the evidentiary record has not been developed to the extent that a decision can be rendered.

First, the Veteran's service personnel records and complete service treatment records are not a part of the record before the Board.  These records may contain records indicative of the Veteran's mental state of mind during his period of active service.  The service treatment records within the claims file include a narrative summary of a hospitalization period lasting from September 17, 1972, to October 11, 1972, following an automobile accident during which it was thought the Veteran experienced a skull fracture.  The narrative summary shows the diagnosis was revised to concussion and that the line of duty misconduct status was undetermined as of the date of the Veteran's discharge from the hospital.  Again, the appellant contends this accident was an in-service suicide attempt.  However, the complete service treatment records are not within the official service treatment records envelope in the claims file.  This narrative report showing hospitalization from September 17, 1972, through October 11, 1972, is the only document from this accident in the claims file.  The complete hospital records, as well as any service personnel records which may include a misconduct status determination, are necessary for the Board's adequate evaluation of the appellant's claim.  Remand is required so that the RO can make as many requests as are necessary to obtain the complete service treatment records, including the hospital records, as well as the complete service personnel file for the Veteran.  38 C.F.R. § 3.159(c)(2) (2015).

Further, the appellant contends the Veteran attempted suicide in 1980 or 1981 and was treated at the Mainland Medical Center Hospital (MMCH).  The appellant submitted a completed VA Form 21-4142 authorizing the RO to obtain these potentially relevant records.  A review of the claims file reveals that the RO sent MMCH a letter in April 2008 requesting the records.  There is no indication of a response from MMCH, or followup on the part of the RO, or any indication that the RO notified the appellant of any inability to obtain the records.  Under 38 C.F.R. § 3.159(c)(1), the RO is obligated to make at least two attempts to obtain these potentially relevant private treatment records.  If the records are unable to be obtained, or the RO concludes the records do not exist, the RO must notify the appellant of this fact.  38 C.F.R. § 3.159(e) (2015).  Such notice must include the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  No such development has occurred with regard to the MMCH records.  A remand is, therefore, required.

Once the record is developed to the extent possible, the RO should consider whether the matter warrants a medical opinion.  In DeLaRosa v. Peake, 515 F.3d 1319   (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. § 5103A (a)(2) (2015).  On remand, therefore, once the record is developed, the RO should determine whether a medical opinion is warranted in this case in order to assess whether there is an indication in service of psychological or psychiatric disability that may have led to the Veteran's 1982 suicide, or whether there is any indication that the in-service head injury contributed to the Veteran's 1982 suicide.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the Appeals Management Center (AMC) should obtain the Veteran's complete service treatment records, to include hospital records for the Veteran's September 17, 1972, through October 11, 1972, hospitalization following the in-service automobile accident.

The requirements of 38 C.F.R. § 3.159(c)(2) and, if necessary, 38 C.F.R. § 3.159(e), should be followed.  VA should make as many requests as are necessary to obtain the service treatment records.  If these records cannot be obtained, inform the appellant of the records that could not be obtained, including what efforts were made to obtain them.  The appellant should also be notified that she may submit any such records herself.  All efforts to obtain these records should be recorded in the claims folder.

2.  The RO or AMC should obtain the Veteran's complete service personnel records, to include any misconduct determination records at the time of the 1972 in-service automobile accident.

The requirements of 38 C.F.R. § 3.159(c)(2) and, if necessary, 38 C.F.R. § 3.159(e), should be followed.  VA should make as many requests as are necessary to obtain the service personnel records.  If these records cannot be obtained, inform the appellant of the records that could not be obtained, including what efforts were made to obtain them.  The appellant should also be notified that she may submit any such records herself.  All efforts to obtain these records should be recorded in the claims folder.

3.  The appellant should be asked to sign and return an updated release form (VA Form 21-4142) authorizing VA to obtain medical records from Mainland Medical Center Hospital, who, according to the appellant, treated the Veteran following a 1980 or 1981 suicide attempt.  Thereafter, all identified records should be obtained for consideration in the appellant's appeal. 

The requirements of 38 C.F.R. § 3.159(c)(1) and, if necessary, 38 C.F.R. § 3.159(e), should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response. If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the appellant of the records that could not be obtained, including what efforts were made to obtain them.  The appellant should also be notified that she may submit any such records herself.  All efforts to obtain these records should be recorded in the claims folder.

4.  Once the record is developed to the extent possible, the RO or AMC should consider whether a medical opinion is required to adequately fulfill VA's duty to assist the appellant.  If so, then the claim should be developed in this regard.

5.  Then, the RO or AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or AMC should furnish to the appellant and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




